Citation Nr: 0419187	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Bradbury-Eggleston 
Syndrome.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, continued 
the 50 percent evaluation for PTSD, denied reopening the 
claim for service connection for Bradbury-Eggleston Syndrome, 
and denied entitlement to a total rating for compensation 
based upon individual unemployability due to service-
connected disability.

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that a remand is necessary in this case.  
Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In this case, in June 2002, the veteran submitted a claim for 
a total rating for compensation based upon individual 
unemployability and a petition to reopen the claim for 
service connection for Bradbury-Eggleston Syndrome.  In July 
2002, the RO issued a VCAA letter, which provided him with 
the evidence necessary to substantiate a claim for a total 
rating for compensation based upon individual unemployability 
and a claim for service connection.  However, the veteran's 
claim for service connection for Bradbury-Eggleston Syndrome 
is a previously-denied claim, and the letter should have 
informed him of the evidence necessary to reopen the claim 
for service connection for Bradbury-Eggleston Syndrome.  
Thus, the July 2002 letter did not properly inform the 
veteran of the evidence necessary to substantiate his 
petition to reopen the claim for service connection for 
Bradbury-Eggleston Syndrome.  

Additionally, the RO found that the veteran had raised a 
claim for entitlement to an increased evaluation for the 
service-connected PTSD, as it adjudicated that claim in the 
December 2002 rating decision.  However, the veteran was 
never issued a VCAA letter addressing the evidence necessary 
to substantiate the claim for an increased evaluation for 
PTSD.  Further, the July 2002 letter is silent as to 
informing the veteran of which portion of that information 
and evidence was to be provided by the claimant and which 
portion the Secretary would attempt to obtain on behalf of 
the claimant in connection with his any of the current claims 
before the Board.  

Therefore, the veteran must be provided with a letter 
addressing the evidence necessary to substantiate (1) the 
claim for entitlement to an evaluation in excess of 
50 percent for PTSD; (2) the petition to reopen the claim for 
service connection for Bradbury-Eggleston Syndrome; and (3) 
the claim for a total rating for compensation based upon 
individual unemployability.  In that same notice, the veteran 
must also be informed of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with this 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, the veteran must also be requested 
to provide any evidence in his possession that pertains to 
the claims.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate (i) the claim for 
entitlement to an evaluation in excess of 
50 percent for PTSD; (ii) the petition to 
reopen the claim for service connection 
for Bradbury-Eggleston Syndrome; and 
(iii) the claim for a total rating for 
compensation based upon individual 
unemployability and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  Readjudicate (i) the claim for 
entitlement to an evaluation in excess of 
50 percent for PTSD; (ii) the petition to 
reopen the claim for service connection 
for Bradbury-Eggleston Syndrome; and 
(iii) the claim for a total rating for 
compensation based upon individual 
unemployability.  Any development 
necessary should be conducted prior to 
readjudicating the claims.  If it is 
determined that an examination and/or a 
medical opinion is necessary to make a 
decision on any of the claims, an 
examination and/or medical opinion should 
be accomplished.  See Friscia v. Brown, 7 
Vet. App. 294 (1995) (stating that VA has 
a duty to supplement the record by 
obtaining an examination which includes 
an opinion on what effect the veteran's 
service-connected disabilities have on 
his ability to work).  If the claims 
remain denied, the veteran and his 
representative should then be furnished 
with a supplemental statement of the 
case; they should be provided an 
opportunity to respond thereto. 

The Board is obligated by law to ensure that its directives, 
as well as those of the United States Court of Appeals for 
Veterans Claims (Court), are fully completed.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


